DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered. 
Information Disclosure Statement
The IDS filed on 5/23/2022 has been considered. See the attached PTO 1449 form.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 5/23/2022 is acknowledged. Claims 1-15 and 18-21 are currently pending. Claim 1 has been amended. Claims 18-20 have been withdrawn. Claim 21 has been newly added. Accordingly, claims 1-15 and 21 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

New/Maintained Claim Objection(s) / Rejection(s)
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein an overall resistance to deformation of the composition increases when sweat interacts with the composition” and “wherein the complex shear modulus (G*) is between 100 and 1000 Pa”. The instant specification disclose the addition of sweat causes an increase in the complex shear modulus from about 200 Pa at 1% sweat to about 588 Pa at 20% sweat (Para 0085). This disclosure in specification suggests that an increase in the complex shear modulus is an increase in resistance to deformation of the composition when sweat is added. Since addition of sweat causes an increase in the complex shear modulus and the claim recites the complex shear modulus (G*) is between 100 and 1000 Pa, it is unclear how interaction of sweat with a composition having a complex shear modulus of 1000 Pa would still have a complex shear modulus which falls within the claimed 100 to 1000 Pa range because addition of sweat would increase the complex shear modulus to more than 1000 Pa. Since the metes and bounds of the claim are not clearly set forth, the claim is rendered indefinite. 
	Similarly, claim 21 recites “wherein an overall resistance to deformation of the composition decreases when additional water interacts with the composition”. The instant specification disclose the addition of water causes a decrease in the complex shear modulus, from about 140 Pa at 1% additional water (220) to about 106 Pa at 20% additional water (Para 0085). This disclosure in specification suggests that a decrease in the complex shear modulus is a decrease in resistance to deformation of the composition when water is added. Since addition of water causes a decrease in the complex shear modulus and the claim recites the complex shear modulus (G*) is between 100 and 1000 Pa, it is unclear how interaction of water with a composition having a complex shear modulus of 100 Pa would still have a complex shear modulus which falls within the claimed 100 to 1000 Pa range because addition of water would decrease the complex shear modulus to less than 100 Pa. Since the metes and bounds of the claim are not clearly set forth, the claim is rendered indefinite.
	Claims 2-15 are included in the rejection as they depend on a rejected base claim and do not clarify the issues discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 2011/0091400A1; Apr. 21, 2011) in view of He et al. (US 2012/0195839A1; Aug. 2, 2012) and Adamski et al. (US 5,306,733; Apr. 26, 1994) as evidenced by Azizova et al. (US 2005/0118120A1; Jun. 2, 2005).
Tesch et al. throughout the reference teaches cosmetic compositions comprising crosslinked polymer of vinylpyrrolidone and acrylic acid (Abstract). Tesch on page 7-8 discloses examples of various emulsion compositions comprising crosslinked polymer of vinylpyrrolidone and acrylic acid. Example 6 discloses the emulsion comprising copolymer of vinylpyrrolidone and acrylic acid at a concentration of 1.5%. It also includes butylene glycol (i.e. humectant) at a concentration of 3%. These concentrations read on the instantly claimed concentrations of the copolymer and the humectant. Additionally, the reference discloses the crosslinked polymer of vinylpyrrolidone is used in amount of from 0.05 to 4% by weight (Para 0019). Tesch teaches the addition of water in these emulsion examples. The reference teaches the preparations having a pH of from 5 to 8 (Para 0089), which reads on the pH of less than about 5 recited in instant claims 1 and 3. Further, Tesch discloses emulsions are understood as heterogeneous system consisting of two liquids that are immiscible (Para 0004), thus the exemplified emulsion compositions in the reference read on instant claim 10. The examples also disclose the inclusion of titanium dioxide (i.e. inorganic pigment). The examples also disclose the inclusion of UV filter. In particular, example 6 discloses the inclusion of octyl salicylate and phenylbenzimidazole sulfonic acid which are both UV filters. The examples also disclose the inclusion of hydrogenated polyisobutene. Tesch discloses hydrogentated polyisobutene as one of the waxes (Para 0073-0074) and reads on instant claim 14 which recites wax as one of the mattifying agent. Additionally, examples 3, 4, 6 and 7-9 do not include any additional rheology modifying agent or film former other than the copolymer. 

The teachings of Tesch et al. have been set forth above.
While Tesch teaches adding neutralizing agent in the examples discussed above, it does not expressly teach the percentage of copolymer neutralization recited in the instant claims. However, this deficiency is cured by He et al. 
He et al. teaches film forming compositions comprising film forming polymer containing acid groups and a neutralizing agent. It teaches compositions and methods for increasing the SPF of a composition by neutralizing at least a portion of the acid groups of the film forming agent with the neutralizing agent (abstract). He discloses film forming copolymers which include vinylpyrrolidone (VP) and acrylic acid (Para 0028). He teaches the neutralizing agent acts to neutralize at least a portion of the acid groups, e.g., carboxylic, on the film forming polymer and in some embodiments up to about 10% or up to about 5% of the acid groups on the film former can be neutralized (Para 00021). It teaches that neutralization of the film forming polymer showed significant improvement in measured in vitro SPF (Para 058). 
Tesch also does not expressly teach the complex shear modulus (G*) recited in the instant claims. However, this deficiency is cured by Adamski et al.
Adamski teaches water in oil emulsion containing polymerizable vinyl monomer, crosslinking monomers and polymerization initiators (abstract). Adamski discloses that such formulations are capable of various industrial applications such as for example use in wipes (col. 1, line 15-20). The reference teaches the emulsion having a dynamic shear modulus of greater than about 500 pascal (Col. 9, 37-42), overlapping the instantly claimed complex shear modulus range. As evidenced by Azizova, dynamic shear modulus is equivalent to dynamic shear modulus, wherein both are represented by the G* symbol (see: Para 0038-0042 of Azizova).     

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Tesch to incorporate the teachings of He and neutralize the vinylpyrrolidone and acrylic acid copolymer taught in the compositions of Tesch. One would have been motivated to do so because He teaches that neutralization of the film forming polymer showed significant improvement in measured in vitro SPF. Tesch teaches including UV filters in its compositions and thus one skilled in the art would have been motivated to neutralize the copolymer in the percentages taught by He for improved SPF. Further, Tesch already teaches adding neutralizing agent and both Tesch and He disclose vinylpyrrolidone and acrylic acid copolymer. Therefore, one skilled in the art would have had a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Tesch to incorporate the teachings of Adamski into Tesch and have the complex shear modulus of the cosmetic composition of Tesch to be greater than about 500 pascal as taught by Adamski. One would have been motivated to do so because Tesch is silent on what the complex shear modulus of its emulsion formulations is and Adamski teaches that it is known in the art for the emulsion to have a complex (dynamic) shear modulus of greater than 500 pascal which reads on the instantly claimed range. Further, Tesch teaches impregnation of its formulation in wipes (Para 0091) and as discussed above, Adamski also teaches the formulations are capable of various industrial applications such for example use wipes. Thus, it would have been obvious to one skilled in the art to look towards the teachings of Adamski and incorporate the complex shear modulus range it teaches for its emulsions. 
With regards to the instantly claimed recitation wherein an overall resistance to deformation of the composition increases when sweat interacts with the composition and wherein an overall resistance to deformation of the composition decreases when additional water interacts with the composition, this recitation does not add any additional structural limitation to the composition itself but rather is a function of the composition which would necessarily occur when sweat or water interact with the composition since the prior art teaches structurally the same composition as the one instantly claimed. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 4, 5-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 2011/0091400A1; Apr. 21, 2011) in view of He et al. (US 2012/0195839A1; Aug. 2, 2012) and Adamski et al. (US 5,306,733; Apr. 26, 1994) as evidenced by Azizova et al. (US 2005/0118120A1; Jun. 2, 2005) as applied to claims 1-3, 5-15 and 16 above, and further in view of Chaudhuri et al. (US 5,736,128; Apr. 7, 1998).
The teachings of the above references have been set forth above.
The above references do not teach the pH of aqueous phase being less than 4 as recited in instant claim 4. However, this deficiency is cured by Chaudhuri.
 Chaudhuri teaches cosmetic composition for rejuvenating the appearance of skin with reduced or minimal potential for skin irritation in the form of a lotion, crème, solution or gel and includes an aqueous solution of a polymer having a carboxylic acid functionality with a pH of 1.5 to 5 (Abstract). The aqueous solution comprises vinylpyrrolidone/acrylic acid copolymer (Col. 7, line 9-11). Chaudhuri teaches that above pH 5, little if any cell renewal or exfoliation is achieved and below pH 1.5, noticeable skin irritation results. Maximum stimulation of cell renewal was observed at a pH of about 3. (Col. 1, line 28-34; Col. 3, line 21-25). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of Chaudhuri into Tesch and set the pH of the cosmetic composition of Tesch to be between 1.5 to 5 as taught by Chaudhuri. One would have been motivated to do so because Chaudhuri teaches that maximum stimulation of cell renewal was observed at a pH of about 3 and that above pH 5, little if any cell renewal or exfoliation is achieved and below pH 1.5, noticeable skin irritation results. Tesch’s cosmetic composition are directed towards cleaning and regenerating the skin and improving the appearance of the skin (Para 0002-0003). Chaudhuri also teaches cosmetic composition is for rejuvenating the appearance of skin and discloses that the pH taught results in reduced or minimal potential of skin irritation and maximum stimulation of cell renewal, as discussed above. One skilled in the art would have had a reasonable expectation of success because both Tesch’s and Chaudhuri’s teachings are directed to cosmetic compositions for improvement of skin appearance and similar to Tesch, Chaudhuri also discloses the composition comprising vinylpyrrolidone/acrylic acid copolymer.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 5/23/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that listed G* range in Adamski is not for a useful product, but rather, for an intermediate product which is further cured. It was argued that thus, Adamski does not teach that formulas having modulus values greater than 500 pascals are useful for cosmetic products at all.
In response, as addressed in the previous office action, firstly it is argued that the complex shear modulus (G*) is a property which would necessarily be present and be the same as instantly claimed when the prior art teaches all the components recited in the instant claims. Even though the Tesch reference is silent on what the G* is of the composition, applicant have not shown that the G* of Tesch’s composition is different than what is claimed. Adamski reference was brought in to show that the claimed G* value of an emulsion was known in the art and it would have been obvious to one skilled in the art to have the G* of Tesch’s emulsion similar to the emulsion (i.e. intermediate stage) of Adamski. Thus, even though the G* taught by Adamski is for an intermediate stage, the reference teaches the intermediate stage is an emulsion and as discussed supra, Tesch’s composition is also an emulsion. 
Also, the evidentiary reference Azizova, discloses that G* is a sum of elastic modulus and viscous modulus wherein the elastic module is the ratio of stress over strain (Para 0031-0060). Essentially, the Azizova reference discloses G* as a rheological property which is a sum of the elastic and viscous (e.g. flowability) behavior of a product and it would have been obvious to manipulate these parameters to obtain a product having the desired rheological property. 
Further, Zhang et al. (Journal of Cosmetics, Dermatological Sciences and Applications, 2013, 3, 139-144) discloses study on the formation and properties of liquid crystal emulsion in cosmetic and teaches that rheological data shows that liquid crystal emulsion exhibits elastic property during storage, which is favorable for good stability (Abstract). Thus, if favorable stability of a product during storage was desired, it would have been obvious for skilled artisan to manipulate the elastic property and consequently the G* value to obtain a product that exhibits elastic property which is favorable for good stability. 
Applicant further argued that the instantly claimed recitation wherein an overall resistance to deformation of the composition increases when sweat interacts with the composition and wherein an overall resistance to deformation of the composition decreases when additional water interacts with the composition, are not taught in the cited prior art references. 
In response, as discussed in the 103 rejection above, this recitation does not add any additional structural limitation to the composition itself but rather is a function of the composition which would necessarily occur when sweat or water interact with the composition since the prior art teaches structurally the same composition as the one instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         

/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616